DETAILED ACTION
1.	This is in response to communications 04/06/2021. IDS submitted on 04/06/2021 has been considered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 14, 16-19, and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
DI PENDINA et al. (US 2015/0036415A1), Rakshit et al. (US 2017/0200499A1), IKEGAMI (US 2020/0241840A1) are the closest prior art of record but they do not teach all the new amended limitations (amendment 04/06/2021, according to allowable subject matter previously indicated) of the claims 14, and 17 (and associated dependent claims) as persuasively argued in Remarks filed 04/06/2021. 
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 04/06/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach all limitations of independent claims. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)